Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


DETAILED ACTION

Acknowledgement of Receipt/Status of Claims

	
This Office Action is in response to the amendment filed January 4, 2022. Claims 1-4,6-23 and 26-28 are pending in the application. Claim 1 has been amended. Claims 5,24, and 25 have been cancelled and claim 28 is newly added. Claims 8-11,15,17,18,22,26 and 27 have been withdrawn as being directed to a non-elected invention.    Claims 1-4,6,7,12-14,16,19-21,23, and 28  have been examined for patentability. 
Withdrawn Rejections
	Applicant's amendments and arguments filed January 4, 2022 are acknowledged and have been fully considered.  
withdrawn in view of Applicant’s amendment wherein the phrase "in the absence of trans-tert-butyl cyclohexanol” has been deleted. 

New Rejection(s) Necessitated by the Amendment filed on January 4, 2022

Claim Rejections - 35 USC § 103


The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claims 1-4,6,7,12-14,16, and 28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zinke  et al. (WO2009087242 A2,previously cited) in view of Surburg et al. (US PG Publication 2009/0054520A1, previously cited) and Baschong et al. (US PG Publication 2009/0156563 A1, previously cited).



Applicant’s Invention

    Applicant claims a cooling skin care, hair care or sanitary product consisting essentially of 

Determination of the scope and the content of the prior art
(MPEP 2141.01)

	 Zinke et al. teach the use of trans-tert-butyl cyclohexanol as skin irritation-reducing agent as well as compositions (formulations) having a skin irritation- reducing action comprising trans-tert-butyl cyclohexanol as skin irritation-reducing agent(abstract). Zinke et al. teach that the invention relates to a concentrated composition comprising or consisting of 5 to 55 wt.%, preferably 15 - 40 wt.%, of trans-4-tert-butyl cyclohexanol, based on the total weight of the composition and one or more diols, preferably alkane diol(s), having 3 to 10 carbon atoms, which are preferably selected from the group consisting of 1 ,2-propylene glycol, 2-methylpropane-1 ,3-diol, 1 ,2-butylene glycol, 1 ,3-butanediol, 1 ,2-pentanediol, 1 ,3-pentanediol, 1 ,5-pentanediol, 2,4-pentanediol, 2-methyl-pentane-2,4-diol, 1 ,2-hexanediol, 1 ,6-hexanediol, 1 ,2-octanediol, dipropylene glycol, preferably 1 ,2-butylene glycol, 1 ,2-pentanediol and/or dipropylene glycol (see page 12, lines 3-15, limitation of instant claims 1,3, and 24).  Zinke et al. teach that the compositions according to the invention advantageously additionally comprise one or more actives providing a benefit for the skin, in particular other skin irritation-reducing or skin-soothing agents, preferably selected from the group consisting of anti-inflammatory agents, physiological cooling agents, compounds that alleviate itching and/or compounds that alleviate reddening which are suitable for cosmetic and/or dermatological applications (see page 17, lines 4-9 and page 18, lines 15-27, limitation of instant claim 1).  Zinke et al. teach that preferred fields of use for compositions according to the invention are (preferably topical) cosmetic, dermatological or therapeutic products which serve for cosmetic or dermatological light protection, for treatment, care and cleansing of the skin and/or hair or as a make-up cream, lotion or milk of the W/O, O/W or multiple emulsion, PIT emulsion, emulsion foam, micro- or nanoemulsion, Pickering emulsion type, depending on the preparation process and constituents, limitation of claim 16), ointment, paste, gel… (See page 20, line bridging to page 21, lines 1-5).  Zinke et al. teach that the formulations advantageously comprise at least one UVA filter and/or at least one UVB filter and/or at least one inorganic pigment wherein the total amount of UV-filter substances is from 0.01 wt. % to 40 wt. %, preferably 0.1 to 10 wt. %, in particular 1.0 to 5.0 wt. %, based on the total weight of the formulations (page 26, lines 1-19, limitation of instant claims 1 and 14).  Zinke et al. teach that advantageous inorganic sunscreen pigments are finely disperse metal oxides and metal salts, for example titanium dioxides, zinc oxide (ZnO), iron oxides (e.g. Fe2O3), aluminum oxide (AI2O3); cerium oxides (e.g. Ce2O3), manganese oxides (e.g. MnO), zirconium oxide (ZrO2), silicon oxide (SiO2), mixed oxides of the corresponding metals and mixtures of such oxides, barium sulfate and zinc stearate. In preferred embodiments, the particles have an average diameter of less than 100 nm, preferably between 5 and 50 nm and particularly preferably between 15 and 30 nm (page 28, lines 22-26, limitations of instant claims 12 and 13).
    The Examiner notes that according to the M.P.E.P, the transitional phrase “consisting essentially of” limits the scope of a claim to the specified materials or steps “and those that do not materially affect the basic and novel characteristic(s)” of the 


Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
	
One difference between the invention of the instant application and that of Zinke et al. is that Zinke et al. do not teach the specific cooling compound, 5-methyl-2-(propane- 2-yl)cyclo hexyl-N-ethyloxamate (limitation of instant claims 2,19, 20 and 21) . However, Surburg et al. teach specific oxalic acid derivatives and mixtures thereof which can bring about a physiological cooling action on the skin and/or a mucous membrane using the compound of formula (I) 

    PNG
    media_image1.png
    97
    261
    media_image1.png
    Greyscale

wherein B means a hydrocarbon residue selected from the following group:



    PNG
    media_image2.png
    123
    271
    media_image2.png
    Greyscale


and X means NR1R2 or SR3 (see claim 1) which discloses 5-methyl-2-(propane- 2-yl) cyclo hexyl-N-ethyloxamate: 



    PNG
    media_image3.png
    183
    448
    media_image3.png
    Greyscale

       A second difference between the invention of the instant application and that of Zinke et al. is that Zinke et al. do not teach the use of a tenside  wherein the tenside is a mixture of Sodium Laureth Sulfate, Cocamidopropyl Betaine, and Sodium Cocoamphoacetate (limitation of instant claims 1 and 6).  However, Baschong et al. teach a cosmetic or pharmaceutical composition comprising primary surfactant selected 
    

Finding of prima facie obviousness

Rationale and Motivation (MPEP 2142-2143)


      The disclosure of both Zinke et al. and Surburg et al. are directed to compositions that are capable of producing a sensation or sensation modifying effect. Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the instant invention to modify the teaching of Zinke et al. and Surburg et al.  to arrive at a cooling mixture comprising 5-methyl-2-(propane- 2-yl) cyclo hexyl-N-ethyloxamate.  Surburg et al. teach that  their novel compounds or mixtures have a strong physiological cooling action and may consequently be used as cooling substances (cooling active ingredients) in foodstuffs and/or products consumed for pleasure and/or oral care products and/or (oral) pharmaceutical preparations and/or cosmetic preparations and that the compounds preferably exhibit the weakest possible intrinsic taste, in particular should taste only slightly or not at all bitter and exhibit the slightest possible irritancy ([0011]).  Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the instant invention to combine the teaching of Zinke et al. and Surburg et al.  to arrive at the instant claims with the expectation of providing products consumed for pleasure and/or oral care products and/or (oral) pharmaceutical preparations and/or cosmetic preparations that are cooling. From the teaching of the reference, it is apparent that one of ordinary skill in the art would have had a reasonable In re Kerkhoven, 205 USPQ 1069 (C.C.P.A. 1980), it is prima facie obvious to combine two or more compositions each of which is taught by prior art to be useful for the same purpose in order to form a third composition that is to be used for the very same purpose. The idea of combining them flows logically from their having been individually taught in prior art, thus claims that requires no more than mixing together two or three cosmetic components set forth prima facie obvious subject matter.   
      The disclosure of both Zinke et al. and Baschong et al. teach  cosmetic and/or pharmaceutical compositions. Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the instant invention to combine the teaching of Zinke et al. and Baschong et al.   to arrive at a  cooling skin care, hair care or sanitary product consisting essentially of a tenside.  Baschong et al.   . teach that  Sodium Laureth Sulfate, Cocamidopropyl Betaine, and Sodium Cocoamphoacetate are used as surfactants in the cosmetic/pharmaceutical field.   Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the instant invention to combine the teaching of Zinke et al. and Baschong et al.   to arrive at the instant claims. From the teaching of the reference, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.   Further, in view of In re Kerkhoven, 205 USPQ 1069 (C.C.P.A. 1980), it is prima facie obvious to combine two or more compositions each of which is taught by prior art to be useful for the same purpose in order to form a third composition that is to be used for the very same purpose. The idea of combining them flows logically from their having been individually taught in prior art, thus claims that requires no more than 
     With regards to claims 4 and 7, wherein Applicant claims specific ratios, wherein components (a) and (b) 3are present in ratios by weight of from 1:20 to 1:0.1, preferably 1:10 to 1:0.5 and particularly preferably 1:5 to 1:1 and wherein components (b) and (c1) are present in ratios by weight of from about 1:0.1 to about 1:10, the cited prior art references do no recite the aforementioned ratios. . However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to create a mixture having the instantly recited 1:1 ratio. When faced with constituting a mixture, one of ordinary skill in the art would have been motivated to start at a 1:1 ratio, a ratio which falls within the presently claimed range of ratios, with a reasonable expectation of success and as a starting point for performing routine optimization procedure. In the instant case, a cooling compound, a 1, 2 alkanediol, and tensides were known in the art to be useful in combination for skin or hair care.  Therefore, it would have been obvious to combine these components in a 1:1 ratio towards the optimization of the process of making the claimed composition, absent unexpected results. 
    	
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).




Examiner's Response to Applicant’s Remarks


Applicant’s arguments filed on January 4, 2022, with respect to the rejection of claims 1-4,6,7,12-14, and 16 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ) have been considered but are moot in view of the withdrawal  of the rejection as set forth above.

Reasons for Allowance
    Claims 19-21, and 23 are allowable in view of in view of the recitation of the transitional phrase “consisting of”.  The claimed composition is only limited to a composition consisting of   5-methyl-2-(propane-2-yl)cyclohexyl-N-ethyloxamate  and at least one 1,2-alkanediol selected from the group consisting of 1,2-hexanediol, 1,2-octanediol, 1,2-decanediol, 1,2-dodecanediol and mixtures thereof due to the use of the transitional phrase “consisting of” which is not taught by the prior art.













Conclusion

Claims 19-21, and 23 are allowed and claims 1-4,6,7,12-14,16, and 28 are rejected.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY A BROWN whose telephone number is 571-270-3284.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Courtney A. Brown		
Patent Examiner	
Technology Center 1600
Group Art Unit 1617


/JOHANN R RICHTER/Supervisory Patent Examiner, Art Unit 1617